Exhibit 10.4

      CONFIDENTIAL   CONFIDENTIAL

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
     This SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (“Agreement”)
is made and entered by and between Philip N. Kaplan (“Employee”) and Quality
Systems, Inc., a California Corporation (the “Company”), as of May 28, 2010.
RECITALS
     WHEREAS, Employee has been employed by the Company since approximately
September 17, 2009 pursuant to the terms described in an Employment Offer and
Terms of Employment letter (the “Employment Offer”) of that same date, as an
at-will employee serving most recently in the position of Chief Operating
Officer; and
     WHEREAS, Employee’s employment with the Company will terminate effective on
May 28, 2010 as a result of Employee’s resignation from employment with the
Company and the decision of the Company’s Board of Directors to eliminate the
position of Chief Operating Officer; and the Company and Employee mutually
desire to settle fully and finally all obligations to Employee that the Company
may have of any nature whatsoever, as well as any asserted or unasserted claims
that Employee may have arising out of his employment with the Company or the
separation of that employment.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants and agreements and the terms and conditions set forth herein and other
valuable consideration, the parties agree as follows:
     1. Separation. Employee’s employment with the Company will terminate
effective on May 28, 2010 (the “Separation Date”).
     2. Compensation Through Separation Date. On the Separation Date, Employee
will be paid all unpaid base salary, together with any accrued but unused
vacation pay, less state and federal taxes and other required withholding, for
the period from the last regular pay day through the Separation Date. Employee
shall also be reimbursed for all business expenses incurred by Employee through
the Separation Date and ordinarily reimbursable pursuant to the Company’s
business expense reimbursement policy. Employee agrees to present to the Company
a claim for any such reimbursable expenses in accordance with the Company’s
normal procedures within a reasonable time not to exceed thirty (30) days
following the Separation Date. Employee acknowledges and agrees that upon the
receipt of the foregoing payments, the Company has paid to him all salary,
bonuses, benefits, accrued vacation pay, or other consideration owed to him at
any time and for any reason through the Separation Date. Employee further
represents and agrees that no further sums are or were due and owing Employee
either by the Company or by any individual or entity related to the Company in
any way, except as provided for in this Agreement.

                  Initials:                -1-             



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   CONFIDENTIAL

     3. Severance Benefits. In consideration of this Agreement, and provided
that this Agreement has not been revoked by Employee pursuant to Paragraph 15,
the Company shall provide the following benefits:
     A. Special Severance Compensation. The Company shall pay to Employee
special severance compensation in the gross amount of Two Hundred Thousand
Dollars ($200,000.00), representing six (6) months of Employee’s base salary at
the annual rate in effect as of the Separation Date. The foregoing severance
compensation will be paid in substantially equal installments on the Company’s
regularly scheduled payroll dates over a six (6) month period beginning with the
next regularly scheduled payroll date following the Effective Date of this
Agreement and continuing until the last payment is made. The severance
compensation payments shall be subject to required state and federal
withholdings, and other authorized deductions. For purposes of this Agreement,
the term “Effective Date” shall mean the date determined pursuant to
Paragraph 15 herein.
     B. Reimbursement of COBRA Premiums. As additional consideration for the
promises and obligations contained herein, provided Employee elected coverage
under the Company’s group health insurance program prior to the Separation Date
and makes a timely election for continued coverage pursuant to COBRA, the
Company further agrees to reimburse Employee for the full amount of monthly
premiums for such continued coverage under the Company’s group health insurance
program pursuant to COBRA for a period of six (6) months from the Separation
Date through November 30, 2010. Thereafter, if applicable, continuation coverage
pursuant to COBRA will be available to Employee at Employee’s sole expense, and
Employee will be responsible for the full COBRA premium for any remaining months
of the COBRA coverage period made available pursuant to applicable law.
     C. Retention of Company Laptop. As additional consideration for the
promises and obligations contained herein, the Company shall transfer to
Employee ownership of the laptop computer issued to and used by Employee during
the course of his employment; provided however, that prior to the Company’s
transfer of ownership to Employee and as an express condition thereto, Employee
must, not later than within five (5) business days following the Separation
Date, deliver the laptop computer to the Company’s designated representative for
the Company’s identification and removal of any Company records present on the
computer.
     4. Income Taxes. The following provisions shall govern all payments and
benefits provided by the Company to Employee pursuant to this Agreement:
     A. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums or the provision
of any benefits to Employee under the terms of this Agreement. Employee agrees
and understands that he is responsible for payment, if any, of local, state
and/or federal taxes on the sums paid hereunder by the Company and any penalties
or assessments thereon.

                  Initials:                -2-             



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   CONFIDENTIAL

     B. Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith or
exempt therefrom. If Employee notifies the Company (with specificity as to the
reason therefor) that Employee believes that any provision of this Agreement (or
of any award of compensation, including equity compensation or benefits) would
cause Employee to incur any additional tax or interest under Code Section 409A
and the Company concurs with such belief or the Company independently makes such
determination, the Company shall, after consulting with Employee, reform such
provision to try to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Employee and the Company of the applicable provision
without violating the provisions of Code Section 409A. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment that are considered “nonqualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If Employee is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment that is considered non-qualified deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of Employee, and (B) the date of Employee’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Employee in a lump sum with interest at the prime
rate as published in The Wall Street Journal on the first business day following
the end of the Delay Period, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect and (iii) such payments shall be made on
or before the last day of

                  Initials:                -3-             



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   CONFIDENTIAL

Employee’s taxable year following the taxable year in which the expense
occurred. For purposes of Code Section 409A, Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
     5. Nondisparagement. Employee agrees to refrain from any defamation, libel
or slander of the Company or its products, or any unlawful interference with the
contracts and relationships of the Company, its officers, directors and
employees. The Company agrees that all inquiries by potential future employers
of Employee will be directed exclusively to the Company’s Chief Executive
Officer, Steve Plochocki. Company records and any press release or required
public filing with respect to Employee’s separation shall reflect that
Employee’s employment with the Company was terminated by the Employee’s
resignation effective May 28, 2010.
     6. Indemnification. The Company agrees to continue to indemnify Employee
following the Separation Date in accordance with the provisions of applicable
law and pursuant to the Second Amended and Restated Indemnification Agreement
between the Company and Employee dated January 27, 2010 (the “Indemnification
Agreement”), a copy of which is attached to this Agreement as Exhibit “B”. All
provisions of the Indemnification Agreement which, by their terms, extend beyond
the Separation Date will remain in full force and effect and shall not be
affected by this Agreement.
     7. Return of Company Property. Employee represents that, as of the
Separation Date, with the exception of the laptop computer referenced in
Paragraph 3(C), Employee has returned to the Company all property of the Company
in his possession or under his control, including but not limited to any
equipment, supplies, credit cards, and office machines, and also including any
documents relating to the Company or copies thereof in any form, except for such
personnel and compensation records provided to Employee during the course of his
employment.
     8. Complete Release of Claims by Employee. In consideration for this
Agreement, to the fullest extent permitted by law, Employee hereby releases and
forever discharges the Company and each of its predecessors, successors,
assigns, employees, officers, members, shareholders, directors, agents,
attorneys, subsidiaries, divisions or affiliated corporations or organizations,
whether previously or hereafter affiliated in any manner (collectively,
“Released Parties”), from any and all claims, demands, causes of action, charges
of discrimination, obligations, damages, attorneys’ fees, costs and liabilities
of any nature whatsoever, including, but not limited to, all claims of
discrimination or harassment arising under any federal, state or local statute,
ordinance or common law, on the basis of race, sex, national origin, religion,
disability, age medical condition, marital status, veteran status, sexual
orientation, or any other basis under applicable law, whether or not now known,
suspected or claimed, that Employee ever had, now has, or may claim to have as
of the date of this Agreement against the Released Parties (whether directly or
indirectly), or any of them, by reason of any act or omission concerning any
matter, cause or thing. This Release includes, without limiting the generality
of the foregoing, the waiver of any claims related to or arising out of
Employee’s employment with

                  Initials:                -4-             



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   CONFIDENTIAL

the Company or his separation from that employment. This Release specifically
includes the waiver of any and all claims under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 and sections following.
     9. Older Workers Benefit Protection Act. This Agreement is subject to the
terms of the Older Workers Benefit Protection Act of 1990 (the “OWBPA”). The
OWBPA provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. Pursuant to the terms of the OWBPA, Employee acknowledges and agrees
that he has executed this Agreement voluntarily, and with full knowledge of its
consequences.
     In addition, Employee hereby acknowledges and agrees that: (a) this
Agreement has been written in a manner that is calculated to be understood, and
is understood, by Employee; (b) the release provisions of this Agreement apply
to rights and claims that Employee may have under the ADEA, including the right
to file a lawsuit against the Company or any other Released Party for age
discrimination; (c) the release provisions of this Agreement do not apply to any
rights or claims that Employee may have under the ADEA that arise after the date
Employee executes this Agreement; and (d) the Company does not have a
preexisting duty to pay the special severance compensation identified in this
Agreement.
     10. General Nature of Release; Claims Not Released. The Release set forth
above in Paragraph 8 of this Agreement is a general release of all claims,
demands, causes of action, obligations, damages, and liabilities of any nature
whatsoever that are described in the Release and is intended to encompass all
known and unknown, foreseen and unforeseen claims that Employee may have against
the Released Parties, or any of them, except for any claims that may arise from
the terms of this Agreement, or any claims which may not be released as a matter
of law. It is further understood by the Parties that nothing in this Agreement
shall affect any rights Employee may have under any Pension Plan and/or Savings
Plan (i.e., 401(k) plan) provided by the Company as of the Separation Date, or
upon any rights Employee may have with respect to any grant of restricted stock
or stock options made by the Company to Employee during Employee’s service as an
employee, or as a member of the Company’s Board of Directors, or the vesting
thereof, such items to be governed exclusively by the terms of the applicable
plan documents. Employee covenants and agrees never to commence, aid in any way,
prosecute or cause to be commenced or prosecuted any action or other proceeding
based upon any claims, demands, causes of action, obligations, damages or
liabilities which are the subject of this Agreement; provided however, that
Employee does not relinquish any protected rights to file a charge, testify,
assist or participate in any manner in an investigation, hearing or proceeding
conducted by the Equal Employment Opportunity Commission, the Office of Federal
Contract Compliance or any similar state human rights agency. However, Employee
may not recover additional compensation or damages as a result of any such
action.
     11. Release of Section 1542 Rights. Employee expressly waives and
relinquishes all rights and benefits he may have under Section 1542 of the
California Civil Code or the law of any other state or jurisdiction, or common
law principle, to the same or similar effect. Section 1542 is intended to
protect against an inadvertent release of unknown or unsuspected claims that
would be material to this Agreement. This Paragraph 11 provides that Employee
also is releasing any such unknown or unsuspected claims. Section 1542 reads as
follows:

                  Initials:                -5-             



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   CONFIDENTIAL

     “Section 1542. [General Release; extent.] A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.”
     12. Non-Admission of Liability. Employee and the Company acknowledge and
agree that this Agreement is a settlement agreement and shall not in any way be
construed as an admission by any of the Released Parties of any wrongful act
against, or any liability to, Employee or any other person.
     13. Trade Secrets and Confidential Information. Employee agrees to keep in
strict confidence, and will not, either directly or indirectly, make known,
reveal, make available or use, any Confidential and Trade Secret Information of
the Company obtained by Employee during Employee’s employment with the Company.
Employee acknowledges and agrees that he has complied and will continue to
comply with the terms and provisions of the Quality Systems, Inc. Employee
Confidential Information and Employee Works Agreement (the “Confidentiality
Agreement”) entered into by and between Employee and the Company, a copy of
which is attached to this Agreement as Exhibit “A”, and that Employee’s
obligations under the Confidentiality Agreement shall survive the termination of
Employee’s employment with the Company.
     14. Twenty-One Day Consideration Period. This Agreement is being given to
Employee on May 27, 2010. Employee acknowledges that he is entitled to take up
to twenty-one (21) calendar days to consider whether to accept this Agreement;
provided however, that if Employee chooses to sign this Agreement before the end
of this 21-day period, Employee acknowledges that he does so knowingly and
voluntarily and waives any claim that to the effect that he was not given the
full 21 days to consider whether to sign this Agreement or did not use the
entire period of time available to consider this Agreement or to consult with an
attorney. Employee agrees that any modifications, material or otherwise, made to
this Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period.
     15. Seven Day Revocation Period. After signing this Agreement, Employee
shall have a period of seven (7) calendar days to revoke the Agreement by
providing the Company with written notice of his revocation. To be effective,
such revocation must be in writing, must specifically revoke this Agreement, and
must be actually received by the Company’s Chief Executive Officer, Steve
Plochocki, at the Company’s Irvine, California headquarters offices, 18111 Von
Karman, Suite 600, Irvine, California 92612, prior to the eighth calendar day
following Employee’s execution of this Agreement. Unless timely revoked by
Employee, this Agreement shall become effective, enforceable, and irrevocable on
the eighth calendar day following Employee’s execution of this Agreement (the
“Effective Date”). In the event that Employee revokes this Agreement, it shall
be null and void and Employee will not receive any payment or other benefit
pursuant to this Agreement, including, but not limited to, the compensation and
benefits provided in Paragraph 3 herein. Any revocation of this Agreement,
however, shall not affect the finality of the separation of Employee’s
employment with the Company on the Separation Date.

                  Initials:                -6-             



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   CONFIDENTIAL

     16. Acknowledgment of Being Advised to Consult Legal Counsel. This
Agreement is an important legal document. Employee acknowledges that the Company
hereby advises him to consult with an attorney of his choice prior to signing
this Agreement, and Employee represents that he has had the opportunity to
consult with an attorney to the extent he so desires.
     17. Confidentiality of Agreement. As a material inducement to the Company
to enter into this Agreement, Employee promises and agrees that this Agreement,
including the special severance compensation and other benefits referred to in
Paragraph 3 hereof, shall be and remain confidential. Employee promises and
covenants not to disclose, publicize, or cause to be publicized any of the terms
and conditions of this Agreement except to his immediate family, and to his
attorney or accountant to the extent reasonably necessary to obtain professional
advice with respect to the parties’ rights and obligations as stated herein.
Employee further promises and covenants to use his best efforts to prevent any
further disclosure of this Agreement by any such persons to whom he does make
disclosure. Notwithstanding the foregoing, Employee may disclose the terms of
this Agreement to persons to whom disclosure is ordered by a court of competent
jurisdiction or otherwise required by law.
     18. Cooperation. Upon reasonable request, Employee shall make himself
available to the Company to furnish full and truthful information concerning any
event that took place during Employee’s employment with the Company. Upon
reasonable request, as deemed necessary by the Company, Employee shall make
himself available to furnish full and truthful consultation concerning any
potential or actual litigation. Employee shall furnish the information as soon
as is practical after a request from the Company is received. The Company shall
reimburse Employee for the reasonable cost of any travel, lodging, meals, and
any direct loss of compensation suffered by Employee from Employee’s current
employer as a result of time spent furnishing information under this clause,
upon presentation of evidence of such loss or expense satisfactory to the
Company. Employee further agrees that Employee shall provide advance written
notice to the Company in the event Employee is subpoenaed to testify, or provide
documents at deposition or at trial, relating to: (1) any actual, possible, or
perceived violation by the Company or any other Released Party of any federal,
state, local, or administrative law, rule, or regulation; (2) the negotiations
relating to and the terms of, this Agreement; and (3) any acts or omissions by
the Company or any of the other Released Parties occurring prior to the
Effective Date of this Agreement. Nothing in this Paragraph is intended to
interfere with any protected right of Employee to file charges, testify, assist
or participate in any manner in an EEOC or similar state agency investigation,
hearing or proceeding, and nothing in this paragraph is intended to influence
the substance of such involvement by Employee which is properly compelled by
legal process
     19. Ambiguities. The parties and/or their attorneys have had a full
opportunity to review the terms and conditions of this Agreement. Accordingly,
the parties expressly waive any common-law or statutory rule of construction
that ambiguities should be construed against the drafter of this Agreement, and
agree, covenant, and represent that the language in all parts of this Agreement
shall be in all cases construed as a whole, according to its fair meaning.
     20. Interpretation. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be valid and effective under
applicable law. Therefore, each

                  Initials:                -7-             



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   CONFIDENTIAL

and every provision of this Agreement shall be considered severable from, and
shall in no way affect the validity or enforceability of, the remaining
provisions of this Agreement except for the release provisions contained in
Paragraphs 8 through 11 of this Agreement. If a court of competent jurisdiction
finds any release provisions contained in Paragraphs 8 through 11 of this
Agreement to be unlawful, void, or for any reason unenforceable or invalid, this
Agreement shall become null and void, and Employee shall repay the special
severance compensation paid by the Company pursuant to this Agreement within a
reasonable period of time not to exceed fifteen (15) days. If a court of
competent jurisdiction finds any provision other than the release provisions
contained in Paragraphs 8 through 11 to be unlawful, void, or for any reason
unenforceable or invalid, that provision, or part thereof, shall remain in force
and effect to the extent allowed by law, and all of the remaining provisions of
this Agreement shall remain in full force and effect and enforceable, and the
rights and obligations of the parties shall be enforced to the fullest extent
possible. All captions are for convenience of reference only and shall be
disregarded in interpreting this Agreement.
     21. Entire Agreement. Employee acknowledges that he is not relying, and has
not relied, on any representation or statement by the Company with regard to the
subject matter or terms of this Agreement, except to the extent set forth fully
in this Agreement. This Agreement constitutes the entire agreement between
Employee and the Company with respect to the subject matter of this Agreement,
and supersedes any and all other agreements, understandings or discussions
between Employee and the Company with respect to the subject matter of this
Agreement; provided, however, that this Agreement does not supersede, and has no
effect upon, the Confidentiality Agreement attached hereto as Exhibit “A”, or
upon the Indemnification Agreement attached hereto as Exhibit “B”.
     22. Risk of New or Different Facts. Employee acknowledges that he may
discover new information different from or inconsistent with facts he presently
believes to be true, and expressly agrees to assume the risk of such new or
different information.
     23. Modification. This Agreement cannot be modified or terminated, except
by a writing signed by the party against whom enforcement of the modification or
termination is sought.
     24. Voluntary Agreement. This Agreement in all respects has been
voluntarily and knowingly executed by the parties hereto. Employee specifically
represents that he has carefully read and fully understands all of the
provisions of this Agreement, and that he is voluntarily entering into this
Agreement.
     25. Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.
     26. Governing Law. This Agreement is made and entered into in the State of
California and shall in all respects be interpreted and enforced pursuant to the
laws of the State of California, without regard to or application of any of
California’s conflict of laws rules.

                  Initials:                -8-             



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   CONFIDENTIAL

     IN WITNESS WHEREOF, the parties hereto have executed this Separation
Agreement and General Release of All Claims, and have initialed each page
hereof, on the dates set forth below.

            Employee
    Dated: June 1, 2010  /s/ Philip N. Kaplan       Philip N. Kaplan           
Quality Systems, Inc.
    Dated: June 1, 2010  By:   /s/ Steven Plochocki         Steven Plochocki   
    Its: Chief Executive Officer     

                  Initials:                -9-             